Case: 12-30524       Document: 00512249179         Page: 1     Date Filed: 05/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 21, 2013
                                     No. 12-30524
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MICHAEL HAMPTON,

                                                  Plaintiff-Appellant,

v.

ANDY BROWN; MEDICAL STAFF; DUCOTE, Assistant Warden; BILLY
TIGNER; MEDICAL DEPARTMENT NURSE; JOHN THOMAS,

                                                  Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:10-CV-1926


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Michael Hampton, Louisiana prisoner # 334976, filed a 42 U.S.C. § 1983
complaint against Jackson Parish Sheriff Andy Brown; Warden Billy Tigner;
Assistant Warden Timmy Ducote; Major Jon Thomas; and unnamed medical
personnel at the Jackson Parish Correctional Center (JPCC), asserting various
claims. Hampton now appeals the district court’s grant of summary judgment
for the defendants and the denial of his own motion for summary judgment. A


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30524     Document: 00512249179       Page: 2   Date Filed: 05/21/2013

                                   No. 12-30524

district court “shall grant summary judgment if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” FED. R. CIV. P. 56(a). We review a district court’s
ruling on summary judgment de novo, employing the same standard used by the
district court. McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012).
      Hampton contends that the defendants violated his Eighth Amendment
rights by exposing him to environmental tobacco smoke (ETS), a claim that is
analyzed under the two-pronged approach of Helling v. McKinney, 509 U.S. 25,
35-36 (1993). The summary judgment evidence showed that JPCC had a non-
smoking policy set out in written signs as well as notices painted on the walls in
the facility. Further, the policy was enforced through disciplinary actions and,
according to Hampton, pepper spray in some cases, and Warden Tigner made
clear that smoking was not permitted. Thus, the evidence demonstrates that the
defendants were not deliberately indifferent to the risk of ETS. See Helling, 509
U.S. at 36-37; Farmer v. Brennan, 511 U.S. 825, 837 (1994). Hampton’s vague
assertions that the policy was not sufficiently enforced is not enough to
demonstrate a genuine dispute of material fact. See McFaul, 684 F.3d at 571.
His reliance on Louisiana law prohibiting smoking in prisons is likewise
unavailing, as § 1983 relief is available only for violations of federal statutory or
constitutional rights. See Woodard v. Andrus, 419 F.3d 348, 353 (5th Cir. 2005).
      Hampton’s claim that he was denied transfer to another facility where he
could pursue rehabilitation programs and earn good time credits also fails.
Prisoners have no constitutional right to such services, nor do they have a right
to transfer to a particular facility. Beck v. Lynaugh, 842 F.2d 759, 762 (5th Cir.
1988); see also Vincent v. Stalder, No. 92-4601, 1993 WL 58797, at *1 (5th Cir.
Feb. 18, 1993) (unpublished but precedential, see 5TH CIR. R. 47.5.3). Although
Hampton cites a Louisiana statute regarding the establishment of rehabilitation
programs, the provision of services is contingent on numerous factors and does



                                         2
    Case: 12-30524     Document: 00512249179      Page: 3    Date Filed: 05/21/2013

                                  No. 12-30524

not create a constitutional expectancy of services. See, e.g., Richardson v. Joslin,
501 F.3d 415, 419 (5th Cir. 2007).
      As there were no constitutional violations, there is no need to reach issues
of qualified immunity or supervisory liability raised by Hampton. Further, the
district court did not abuse its discretion by declining to exercise supplemental
jurisdiction over any state law claims raised by Hampton.            See Welch v.
Thompson, 20 F.3d 636, 644 (5th Cir. 1994).
      Hampton’s contention that summary judgment deprived him of his
constitutional right to a jury trial is without merit. See Baranowski v. Hart, 486
F.3d 112, 126 (5th Cir. 2007); Davis v. U.S. Gov’t, 742 F.2d 171, 173 (5th Cir.
1984) (per curiam).
      Finally, Hampton has abandoned any challenge to the rejection of his
claims of retaliation, unsanitary living conditions, and denial of adequate
medical care by failing to brief them. See Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993).
      AFFIRMED.




                                         3